DETAILED ACTION
	This action is responsive to the following communications: the Application filed April 06, 2021, and Information Disclosure Statement filed on July Apr, 2021 and July 13, 2021.
	Claims 1-16 are pending. Claims 1 and 11 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on April 06, 2021 and July 13, 2021. These IDS have been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (US 2016/0099070).
	Regarding independent claim 11, Jiang et al. disclose a semiconductor apparatus, comprising: a NAND type memory cell array (figures 1 and 7); a readout component, reading data from a selected page of the memory cell array (see figure 7 and para.[0061] discloses: the read/write circuits 730A and 730B include multiple sense block 702 which allow a page of memory cells to be read or program in parallel), an output component (figures 7, 8) , outputting the data read by the readout component to an external part (figure 7 and 8), wherein the readout component comprises a page buffer/sense circuit (730A and 730B, also see para.[0061]) connected to the memory cell array through a bit line (see para.[0061] discloses: The memory array 700 in figure 7 is addressable by word lines via row decoders 740A  and 740B and bit lines via column decoders 742A and 742B), and while performing a continuous readout of pages (para.[0061] and para.[0062]), the readout component implements a resetting (RST, figures 14 and 16) of a latch circuit included by the page buffer/sense circuit (see figure 7 Sense Blocks 1-p, also see figure 8, 880 and figures 14 and 16) in a discharging period of a NAND string after a pre-charging is performed on the bit line (see figure 18 below) or between a pre-charging period of the bit line and a discharging period of a NAND string. (Noted: Sense Block 1-p in figure 7 in include page buffer and page buffer temporary keeps data or page from MEMORY ARRAY).

	Regarding claim 14, Jiang et al. disclose the limitation of claim 11.
	Jiang et al. further disclose wherein when the readout component performs a continuous readout of pages (see para.[0061] discloses: a memory device 710 in figure 7 having read/write circuits for reading and programming a page of memory cells (e.g. NAND multi-state flash memory), the output component continuously outputs the read data in synchronization (figures 11A-12B, also see figure 18) with an external clock signal (CLK, figure 16).

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2016/0099070) in view of Sudo (US 2017/0228189).

	Regarding independent claim 1, Jiang et al. disclose a readout method for a NAND flash memory (figure 1), comprising: a pre-charging (Pre-charge Circuit 1404, figure 14) step performing a pre-charging on a bit line (bit line, figure 14, also see figure 16 and para.[0119] and para.[0123]) and a NAND string connected to the bit line (see figure 5A and para.[0056]) through a sense node (sen, figure 14 and figure 16); a resetting (RST, figure 16) step electrically connecting of a latch circuit (1412, figures 14 and 16, also see para.[0122] discloses: A reset transistor 1460 in figure 16 is connected to the gates of transistors 1652 1654. The gate of reset transistor 1460 is provided with the reset signal RST. The reset signal RST may be used to reset the latch 1412) to a reference potential through the sense node (see ABTRACT discloses: One aspect includes determining a first condition of a selected non-volatile storage element with respect to a first reference level based on whether a sensing transistor conducts in response to a sense voltage on a sense node, also see paragraphs [0119]-[0125] ) and performing a resetting on the latch circuit (RST, figure 18 shows: t8-t9 reset after recharge) after the pre-charging (LAT (low) and LAT (med), figure 18 shows from t6-t8 pre-charge before reset); and a discharging step performing a discharging on the NAND string (figure 18 shows: from t9-t10 discharge) after the resetting (figure 18 shows: t8-t9 reset).
	
    PNG
    media_image1.png
    698
    715
    media_image1.png
    Greyscale

	
	However, Jiang et al. are silent with a resetting step electrical connecting a node of latch circuit.
	Sudo disclose a resetting step electrical connecting a node of latch circuit (see figure 5, also see para.[0015] discloses: transmitting data held in a node of a latch circuit to a gate of a first transistor, resetting the node of the latch circuit by a first voltage supplied by a first voltage supplier).
	Since Jiang et al. and Sudo are both from the same field of endeavor, the purpose disclosed by Sudo would have been recognized in the pertinent art of Jiang et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Sudo to teaching of Jiang et al. for purpose of using node of latch circuit to transmit a data to Sense amplifier.

	Regarding claim 2, the combination Jiang et al.and Sudo disclose the limitation of claim 1.
	Jiang et al. further disclose a pre-charging (figure 17) step performing a pre-charging on a bit line (1706, figure 17) and a NAND string connected to the bit line through a sense node (1708, figure 17, see paragraphs [0127], [0129] and [0130]); and a resetting (RST, figure 16 also see figure 18) step electrically connecting a node of a latch circuit (figure 16, latch 1412) to a reference potential through the sense node (SEN, figure 16, also see para.[0110) discloses: a condition of the selected non-volatile storage element is determined with respect to a first level based on whether the sensing device 1414 in figure 16 conducts a current in response to the sense voltage on the sense node SEN) and performing a resetting on the latch circuit during a discharging period of the NAND string (figure 18 above and rejection of claim 1).

	Regarding claim 3, the combination of Jiang et al. and Sudo disclose the limitation of claim 2.
	Jiang et al. further disclose wherein the pre-charging step comprises (1404, figure 14 and 16): generating a voltage for the pre-charging at a voltage supply node (node is at Vdd in figure 16); electrically connecting the voltage supply node (Vdd, figure 16) to the sense node (SEN, figure 16) by a first select transistor (1610, figure 16); and electrically connecting the sense node (SEN, figure 16) to the bit line (BLC, figure 16) by a second select transistor (1402, figure 16), and the resetting step comprises: generating the reference voltage (see paragraphs [0120] –[0122]) at the voltage supply node (see above); electrically connecting the voltage supply node (Vdd, figure 16) to the latch circuit (LAT, figure 16) by the first select transistor (1610, figure 16); and electrically isolating the sense node (SEN, figure 16) by the second select transistor (1402, figure 16, also see para.[0116] discloses: Figure 16 shows transistor 1600 connected to the BIT LINE and transistor 1602. Transistor 1600 receives the signal BLS at its gate, and is used to connect or ISOLATE the BIT LINE).

	Regarding claim 4, the combination of Jiang et al. and Sudo disclose the limitation of claim 2.
	Jiang et al. further disclose wherein each of the steps is performed in a continuous readout of pages (see figure 16 and paragraphs [0115] –[0118]).

	Regarding claim 12, Jiang et al. disclose limitation of claim 11.
	However, Jiang et al. are silent with respect to wherein the page buffer/sense circuit comprises: a voltage supply node, a sense node, a latch  circuit, a first select transistor connected between the voltage supply node and the sense node, a second select transistor connected between the sense node and the bit line, and a third select transistor connected between the sense node and the latch circuit, wherein the resetting is performed on the latch circuit by turning on the first select transistor and the third select transistor, turning off the second select transistor, and electrically connecting the latch circuit to a reference potential of the voltage supply node.
	Sudo discloses wherein the page buffer/sense circuit comprises (160, figure 2): a voltage supply node (V1, figure 5 below), a sense node (SNS, figure 5), a latch  circuit (162, figure 5), a first select transistor (Q10, figure 5) connected between the voltage supply node (V1, figure 5) and the sense node (SNS, figure 5), a second select transistor (Q11, figure 5) connected between the sense node (SNS, figure 5) and the bit line (figure 5 below), and a third select transistor (Q6, figure 5 below) connected between the sense node (SNS, figure 5) and the latch circuit (162, figure 5), wherein the resetting is performed on the latch circuit by turning on the first select transistor (see para.[0015] discloses: Preferably, the scrambling process or the descrambling process includes steps of transmitting data held in a node of a latch circuit to a gate of a first transistor, resetting the node of the node of the latch circuit by a first voltage supplied by a voltage supplier. See para.[0015] for more detail) and the third select transistor, turning off the second select transistor, and electrically connecting the latch circuit to a reference potential of the voltage supply node (see paragraphs [0015], [0017], [0039] and [0041]).


    PNG
    media_image2.png
    486
    503
    media_image2.png
    Greyscale

Since Jiang et al. and Sudo are both from the same field of endeavor, the purpose disclosed by Sudo would have been recognized in the pertinent art of Jiang et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Sudo to teaching of Jiang et al. for purpose of using the page buffer/sense circuit is capable of performing the scrambling process for data to be programmed and descrambling process for the read data.

	Regarding claim 13, the combination of Jiang et al. and Sudo disclose the limitation of claim 12.
	Sudo further discloses wherein the readout component turns on the first select transistor (Q10, figure 5) and the second select transistor (Q11, figure 5), turns off the third select transistor, and pre-charges the bit line with a voltage of the voltage supply node (see paragraphs [0039]-[0041] below)

    PNG
    media_image3.png
    588
    899
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 5-10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach to claimed limitation of holding data read from a selected page of a memory cell array in the latch circuit, and after the data held in the latch circuit is transmitted to another latch circuit, holding data read from a next selected page in the latch circuit; and  continuously outputting the data held in the another latch circuit to an external part in synchronization with an external clock signal in combination with the other limitation thereof as is recited in the claim. Claims 6-10 depend claim 5.

	Regarding claim 15, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach to claimed limitation of wherein the page buffer/sense circuit further comprises another latch circuit for receiving the data held by the latch circuit, and when performing the continuous readout, the readout component causes the latch circuit to hold the data read from a next selected page of the memory cell array while the data of the other latch circuit is output in combination with other limitation thereof as is recited in the claim. Claim 16 depends on claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-271-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827